Citation Nr: 9935237	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, veteran's daughter, [redacted] and [redacted]



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran, who had active duty from August 1969 to October 
1970, died in September 1995.

This appeal arose from a November 1995 rating decision which 
denied service connection for the cause of the veteran's 
death.  In that determination it was noted that service 
connection for alcoholism as part of the veteran's service-
connected post-traumatic stress disorder was never considered 
during the veteran's lifetime and that alcoholism and its 
related illnesses were considered willful misconduct for 
Department of Veterans Affairs (VA) purposes in determining 
service connection for cause of death.

The appellant continues to contend that the veteran's 
service-connected post-traumatic stress disorder resulted in 
his alcoholism and death from liver failure due to cirrhosis.  
The Board of Veterans' Appeals (Board) notes that subsequent 
to the above decision and the Board's October 1997 remand for 
the scheduling of a Travel Board hearing, the VA Acting 
General Counsel held in VAOPGCPREC 2-98 that, while section 
8052 of the Omnibus Budget Reconciliation Act of 1990 
precludes service connection of a disability resulting from 
alcohol abuse on the basis of the disability's incurrence or 
aggravation in service or of a death resulting from such a 
disability, the amendments of section 8052, for purposes of 
all such VA benefits other than disability compensation, do 
not preclude eligibility based on a disability, or death 
resulting from such a disability, secondarily service-
connected under 38 C.F.R. § 3.310(a) (1999) as proximately 
due to or the result of a service-connected disease or 
injury.  The topic of awarding Dependency and Indemnity 
Compensation where the veteran's death was caused by alcohol 
or drug abuse secondary to a service-connected disability was 
reviewed in VAOPGCPREC 07-99. 

As indicated by the veteran's representative, consideration 
has not been given to VAOPGCPREC 2-98 or VAOPGCPREC 07-99 in 
adjudicating the appellant's claim.  Accordingly, the 
appellant's claim should be REMANDED to the Regional Office 
(RO) for the following action:

1.  The RO should advise the 
appellant in writing of the evidence 
necessary to well-ground her claim.  
After she has been given the 
opportunity to submit additional 
evidence in support of her claim, 
the RO should adjudicate the claim 
for service connection for the cause 
of the veteran's death, taking into 
consideration VAOPGCPREC 2-98 and 
VAOPGCPREC 07-99.

2.  If the benefit sought on appeal 
is not granted, the appellant and 
her representative should be 
furnished a supplemental statement 
of the case which includes a summary 
of all evidence received subsequent 
to the June 1997 statement of the 
case.  They should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to ensure 
due process.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


